Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 1 of 20 Page ID #:41




                                                                  JS-6
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 2 of 20 Page ID #:42




 1       B.      The Secretary and Defendants waive Findings of Fact and Conclusions of
 2 Law, and agree to the entry of this Consent Judgment;
 3       C. Defendants admit that the Court has jurisdiction over the parties and subject
 4 matter of this civil action and that venue lies in the Central District of California.
 5                                FACTUAL BACKGROUND
 6           D. Defendant Jolie Clothing, Inc. is a garment manufacturer that sells apparel
 7 to clothing retailers, including Francescas Collections, Charlott Avery, Inc., LTX
 8 Sportwear, Fab'Rik Buckhead, Twenty5A, Eclipse, A+ D, and Palmetto Moon.
 9 Defendants sell garments using the website Fashion Go (https://fashiongo.net/), which is
10 a self-described "online wholesale marketplace." Defendant Jolie Clothing contracts
11 with sewing factories, including Damoa Apparel, Inc., Ducky Trading, Inc., Matt Song P
12 Inc., OCI Land, to produce their garments, whichDefendants sell through Fashion Go.
13          E.     Defendant Joseph Yi is the Chief Executive Officer, Chief Financial
14 Officer, andDirector of the corporation and primarily responsible for its operation.
15       F.    The Secretary's investigation of the Damoa Apparel, Inc. factory revealed
16 violations of the FLSA's minimum wage, overtime, and recordkeeping provisions.
17 Employees are paid a piece rate or a weekly salary, regardless of the number of hours
18     worked, resulting in hourly wages below minimum wage. Employees at each location
19 also work over 40 hours per week but do not receive overtime compensation.
20        G.    Defendants had knowledge ofDamoa Apparel's FLSA violations since at
21 least June 2019. Prior to the Secretary's investigation, Defendants hired a third-party
22 monitoring company that monitored Damoa Apparel on June 4, 2019 and December 10,
23    2019. The monitor found violations of the minimum wage, overtime, and recordkeeping
24 provisions of the FLSA.
25      H. Damoa Apparel, Inc. produced garments exclusively for Defendants from
26 September 3, 2018 to November 17, 2020.
27      I.     Defendants sold garments produced byDamoa Apparel, Inc. on the Fashion
28 Go website.



                                                                                              2
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 3 of 20 Page ID #:43
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 4 of 20 Page ID #:44




 1 appropriate agencies, to the persons owed wages for the time period listed in paragraph 2
 2 above, or to their estates if that be necessary, in his sole discretion, and any money not
 3    so paid within a period of three years from the date of its receipt, because of an inability
 4    to locate the proper persons or because of their refusal to accept it, shall be deposited by
 5 the Secretary in a special deposit account for payment to the proper persons and upon
 6    such inability to pay within 3 years, shall then be deposited in the Treasury of the United
 7    States, as miscellaneous receipts, pursuant to 29 U.S.C. § 216(c);
 8          3.      Defendants shall not continue to withhold payment of $9,588 in unpaid
 9    civil money penalties assessed against Defendants and finally determined, pursuant to
10    FLSA Section 16(e), 29 U.S.C. § 216(e), for violations of Section 15(a)(l ), 29 U.S.C. §
11 215(a)(l ).
12          4.      The aforementioned payments shall be made in installments as set forth in
13 the attached Exhibit C.
14          5.      Within 30 days of the entry of this Judgment, Defendants shall hire an
15 independent third party monitor, acceptable to and approved by the Secretary, to monitor
16 all of their domestic sewing, cutting, finishing, trimming and printing contractors
17    (hereafter "contractor(s)") to enforce the contractors' compliance with the FLSA. The
18    monitor shall not be considered independent if it represents either the manufacturer or
19 contractor involved in this action in any dealings with other parties or the Department of
20    Labor.
21               a. The monitoring program shall include the following components:
22                      1.   Random and unannounced site visits to the contractor, at least on a
23                           quarterly basis;
24                     11.   Review of the contractor's timecards and payroll records on at least a
25                           quarterly basis;
26                    111.   Private and confidential interviews of at least 20% of the current
27                           employees to determine the hours they work and the wages they are
28                           paid. The names of the employees who are interviewed shall not be



                                                                                                 4
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 5 of 20 Page ID #:45
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 6 of 20 Page ID #:46
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 7 of 20 Page ID #:47




1                    11.   All contractors must provide a safe work environment, in compliance
 2                         with applicable health and safety codes.
 3                  111.   All contractors must maintain a time keeping system that accurately
4                          records the hours worked by their employees.
5                   IV.    Employees must clock in their start time and end time each day.
6                          Employees must record their own hours. The contractor is strictly
7                          forbidden from clocking in for employees.
8                    v. Employees may be paid on a piece rate basis, but if they are paid in
 9                         this manner, the contractor must review the employee's wages
10                         weekly to ensure that the employee is paid the minimum wage
11                         required by the FLSA for the employee's hours worked. If the piece
12                         rate earnings do not equal the minimum wage for 40 hours, the
13                         contractor must make up the difference.
14                  Vl.    All employees who work in excess of 40 hours per week are entitled
15                         to be paid an overtime rate of time and one-half their regular rate for
16                         the hours over 40. To pay overtime, the contractor must add up the
17                         employee's weekly earnings and divide that number by the number
18                         of hours worked to get the employee's regular rate. The contractor
19                         must pay the employee one half of the employee's regular rate for the
20                         hours over 40, in addition to the piece rate earnings. The attached
21                         Exhibit A contains examples of minimum wage and overtime
22                         calculations;
23                 Vll.    The contractor must maintain a record of the employee hours worked
24                         and the amounts paid;
25                Vlll.    The contractor must inform Defendants immediately whenever the
26                         contractor is unable to meet any requirement of the FLSA;
27                  IX.    The contractor's obligation to cooperate with the monitor.
28          9.    Defendants shall notify their garment contractors that they shall not conduct



                                                                                                     7
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 8 of 20 Page ID #:48




 1 business with any contractor who is unwilling or unable to comply with the FLSA, the
 2 code of conduct and the terms of this Judgment, or who takes any adverse action or
 3 retaliates against any employee for cooperating with the monitor or reporting violations
 4 of the FLSA;
 5        10. Defendants shall require all garment contractors with whom they do
 6 business to maintain true and accurate time and payroll records and produce copies of
 7 them to the Defendant's monitor on a regular basis as follows:
 8                a. The contractors must maintain true and accurate time and payroll records
 9 that include all of the employees who perform work for it, regardless of
10 whether they are paid in cash or by check;
11          b. All garment contractors must maintain at least two years worth of all
12 time and payroll records, including supporting documentation, on the premises of
13    the contractors' establishments. Supporting documentation includes, for employees
14 paid on a piece rate basis, the piece tickets on which the employee pay is
15 based, and cash pay records for employees paid in cash;
16          c. Defendants shall obtain written confirmation from all of their garment
17    contractors that they are maintaining the time and payroll records required by this
18 paragraph at their establishment and shall produce these records to representatives
19 of the Department of Labor upon their request;
20                d. Defendants shall require all garment contractors with which it does
21 business to submit a copy of these records to the monitor no later than one month
22 after the period worked as reflected on the records..
23          11.      Defendants must produce a list of their garment contractors and their
24 addresses on a quarterly basis to U.S. Department of Labor, District Director, Wage and
25 Hour Division, 915 Wilshire Boulevard, Suite 960, Los Angeles, CA 90017 and Wage
26 and Hour Division Regional Garment Coordinator Hester Smith at
27 Smith.Hester@dol.gov.
28



                                                                                                8
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 9 of 20 Page ID #:49




 1          12.      Defendants must produce a list of their garment contractors to all retailers
 2 for which Defendants produce goods on a monthly basis.
 3          13.      This list of gannent contractors must be reflected on Defendants' Fashion
 4 Go account.
 5       14. For all orders that require domestic production, Defendants must notify the
 6 retailer for whom the order is intended that the garments will be made domestically and
 7 that Defendants will be required to pay their domestic contractor a higher rate than if the
 8 goods were to be produced outside of the United States.
 9                a. For all d01nestic production, Defendants shall require each of their domestic
10 contractors to make production facilities available to Defendant's retailers to conduct
11 time studies.
12                b. When domestic retailers fail to pay a sufficient price for the goods to meet
13 minimum wage and overtime requirements, Defendants will notify the U.S. Department
14 of Labor, District Director, Wage and Hour Division, 915 Wilshire Boulevard, Suite
15 960, Los Angeles, CA 90017 and Wage and Hour Division Regional Garment
16 Coordinator Hester Smith at Smith.Hester@dol.gov. Prior to beginning work with a
17 garment contractor, Defendants shall notify the Department of Labor and provide the
18 contractor's name and the anticipated dates of production as well as deadlines for
19 delivery to the retailer.
20                c. Prior to beginning work with a garment contractor, Defendants shall also
21 notify all retailers for which it produces goods and provide the contractor's name and
22 address.
23          15.      Defendant's quality control representative shall keep a record of every visit
24 made to the domestic contractors. The QC representative must ask for and make a
25 copy of the time cards and compare the number of workers in the shop to the time cards
26 at least once each week.
27          16.      To assess the contractor's compliance with the FLSA, Defendants shall
28



                                                                                                    9
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 10 of 20 Page ID #:50
  Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 11 of 20 Page ID #:51




 1       21. Defendants shall provide all retailers for which they produce goods with a
 2 copy of this Consent Judgment.
 3       22. Defendants shall provide Fashion Go with a copy of this Consent Judgment.
 4       23. Defendants shall advise the Wage and Hour Division of any change in Jolie
 5 Clothing's name; and it is further
 6       ORDERED that each party shall bear its own fees and other expenses incurred by
 7 such party in connection with any stage of this proceeding, including but not limited to
 8   attorneys' fees, which may be available under the Equal Access to Justice Act, as
 9 amended, to the date of entry of the Judgment herein; and, it is further
10       ORDERED that this Court retains jurisdiction of this action for purposes of
11 enforcing compliance with the terms of this Consent Judgment.
12
13 Dated: _______
                                                  STEPHEN V. WILSON
14                                               UNITED STATES DISTRICT JUDGE
15
     Dated:                                         Dated: 6/2/2021
16
17                                                  ELENA GOLDSTEIN
                                                    Acting Solicitor of Labor
18
19 Attorneys for Defendants                         SUSANKUMLI
20                                                  Acting Regional Solicitor
21                                                  ANDREW J. SCHULTZ
22 Dated: �-7-2 l                                   Counsel for Wage and Hour
23
                                                   Isl Hailey R. McAllister
24                                                 Trial Attorney
25 Individual and for Defendant
   JOLIE C OTHING, INC.                             Attorneys for the Plaintiff Secretary
26                                                  U.S. DEPARTMENT OF LABOR
27
28



                                                                                            11
 Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 12 of 20 Page ID #:52




 1        21.     Defendants shall provide all retailers for which they produce goods with a
 2 copy of this Consent Judgment.
 3          22.   Defendants shall provide Fashion Go with a copy of this Consent Judgment.
 4          23.   Defendants shall advise the Wage and Hour Division of any change in Jolie
 5 Clothing's name; and it is further
 6          ORDERED that each party shall bear its own fees and other expenses incurred by
 7 such party in connection with any stage of this proceeding, including but not limited to
 8 attorneys' fees, which may be available under the Equal Access to Justice Act, as
 9 amended, to the date of entry of the Judgment herein; and, it is further
10        ORDERED that this Court retains jurisdiction of this action for purposes of
11 enforcing compliance with the terms of this Consent Judgment.
12
           August 13, 2021
13 Dated: _                     _
                                                 STEPHEN V. WILSON
14                                               UNITED STATES DISTRICT JUDGE
15
16
     Dated:�       �,1,,-v'V{                       Dated: 6/2/2021

17                                                  ELENA GOLDSTEIN
                                                    Acting Solicitor of Labor
18
1 9 Attorneys for Defendants                        SUSANKUMLI
20                                                  Acting Regional Solicitor
21                                                  ANDREW J. SCHULTZ
22 Dated:                                           Counsel for Wage and Hour
23
                                                   Isl Hailey R. McAllister
24 JOSEPHYI                                        Trial Attorney
25 Individually and for Defendant
   JOLIE CLOTHING, INC.                             Attorneys for the Plaintiff Secretary
26                                                  U.S. DEPARTMENT OF LABOR
27
28



                                                                                            11
  Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 13 of 20 Page ID #:53




 1                                         Exhibit A
 2   Computing minimum wage and overtime on piecework:
 3   Example 1:
 4   Employee A produced $200 in piecework and worked 40 hours
 5   $200 I 40 hours = $5.00 per hour
 6 Difference = $8.00 (Calif. Minimum Wage) - $5.00 = $3.00 per hour (underpaid)
 7 $3.00 per hour x 40 hours = $120.00 minimum wage due
 8
 9   Example 2:
10 Employee B produced $425.00 in piecework and worked 50 hours
11 $425 / 50 hours = $8.50 per hour
12   $8.50 per hour x 0.5 (halftime) = $4.25 per hour due for OT hours
13   $4.25 x 10 hours = $42.50 in overtime premium due
14
15   Example 3:
16 Employee C produced $365.00 in piecework and worked 50 hours
17   $365 / 50 hours = $7 .30 per hour
18   Difference in Reg. Rate = $8.00 (State minimum wage) - $7.30 = $.70 per hour
19   $.70 x 50 hours = $35.00 in regular rate due
20 $8.00 x 0.5 (halftime) x 10 hours of OT = $40.00 in overtime premium due
21 Total Due: $35.00 in regular rate and $40.00 in overtime premium - $75.00
22
23
24
25
26
27
28



                                                                                    2
  Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 14 of 20 Page ID #:54




 1                                        Exhibit A
                                     (Spanish)
 2 Como computar el sueldo minimo y el tiempo y medio (overtime) para los
 3 trabajadores que ganan por pieza:
 4
   Ejemplo No. 1:
 5 El empleado A hizo $200.00 en trabajo de piezas y trabajo 40 horas.
 6    • $200.00 I 40 horas = $5.00 por hora
      • La diferencia es: $8.00 (sueldo minimo por hora en California) - $5.00 = $3.00
 7
        por hora. $3.00 por hora es lo que se le debe a esta persona.
 8    • Total: $3.00 por hora x 40 horas= $120.00 que se le debe al empleado por
 9      sueldo minimo.
lO Ejemplo No. 2:
11 El empleado B hizo $425.00 en trabajo de piezas y trabajo 50 horas.
       • $425.00 I 50 horas = $8.50 por hora
12
       • $8.50 por hora x 0.5 (la mitad) = $4.25 que se debe por hora por cada hora de
13       tiempo extra (overtime).
14     • Total: $4.25 por hora x 10 horas = $42.50 que se le debe al empleado por
         tiempo extra (overtime).
15
16   Ejemplo No. 3:
17   El empleado C hizo $365.00 en trabajo de piezas y trabajo 50 horas.
         • $365.00 I 50 horas = $7.30 por hora
18       • La diferencia en Salario Regular es: $8.00 (sueldo minimo por hora en California)
19         - $7.30 = $0.70 que se le debe al empleado por cada hora $0.70 x 50 horas
           =$35.00 es lo que se debe en Salario Regular.
20       • $8.00 por hora x 0.5 (la mitad) x 10 horas extras (overtime) = $40.00 que se le
21         debe al empleado por tiempo extra (overtime).
22       • Total: $35.00 en Salario Regular y $40.00 por tiempo extra (overtime)=
23         $75.00.
24
25
26
27
28



                                                                                          3
  Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 15 of 20 Page ID #:55




 1                                                Exhibit A
                                                      (Korean)
 2
 3
     ::���OJI cq���l��E��.2JfJE��� 7-llHO��                        �'E:1� qg����Llq.
      OflAl1:
 4
      A1t.:..:!
        l $JA L..
                L.
                   40AI 7L.:2.
                           �0 201 olfrf $ 200 DL.:�3. 0 A� OI 2�.Q. c� A-I oH -6.  L
                                   f-i             □ -1 71:::::102. 20AAl:::::t LIC I•
 5
     ::$ 200 �40All!- 0 £ Lt-!;=-'21, 200 / 40 = Al l!-'a" $ 501 � LICt.
 6
 7 $
     8 (�2.l�LIO�              2? All!-'a" �l-1:�E)- $ 5 = Al{!@ $3 [!"-§- �E��Al
 8 � � 3:! � LI c�.
 9    cq2.�Ai Al{J-'a �EA�OI $3x40Alli =$120 °1                    □ IXI����            �� � SU�LIC�.
10    OflAI 2:
11    Al .gJ L.. 50AI 7L.:�2.
      7 t.:..:! B..!:::.
                           0 01 alfrl     □�.=1.0 A�Ol 2� ° C�.A.i oH-6. CL
                              2 f-i $ 425 L.: □-1 71:::::1 02 20AAl:::::t LI I.

12 $ 425 �50AI ll O £ L�.!;=-'2:! 425/50 = Al l!-'a $ 8.50 01 � LI cL
13 11 �i!��@ AIE � Al ll'a $ 8.50 x o.s            (oH E��)= Al {J-'E,1- $ 4.25 � LI c�.
                                                        .l.l


14    [[t2.�Ai .2.1:liE��       �E 0 £$4.25x10Alll=$42.50�XIE��� SU�LIC�.
15    �IAI 3:
16 Al    .gJ L.. 5oAl7L.:2.
       1t.:..:! c..!:::.
                           �0 2 0I0Lrr1        □�.=1.01 A�o-12� 0 c�AioH .A.
                                    1-i $ 365 L.: □- 71:::::102 20AAl:::::t LIC I•
                                                                                    L
17 $ 365 �50AIl!-0 £ L�.!;=-'21 365150 = Al ll@ $ 1.30 01 � LI                   c.�.
18
           -rr
      � AIE A�OI � $ 8 (� 2.I� LI 0�             2?  Al {_l-'E,1- �l-1:�E) - $ 7.30 = Al TI'a $
19
      0.70 � LI c�.
20
      $ 0.70x50 Al{J-=$ 35 °1          �-rr �EOI � J::l��IOiO� filLICt .
21 II
22 II
      $ 8.00 X 0.5 (oH _ .l.l E��) X .2.Bi Et � 10AI    n  =$ 40 °1 .2.Bi E�� � EOI
   .. Al*�IOIO� gl-Llq.
23
24 ll
      [[���.A.i $35 ° 1       �-rr
                                �E��$40 ° l 2J:JiE�� �E� gl-A� %Q!j $75 0 1
                o□1..::i..o
      □ 1x1t::t     □ 2
226511 c   2
      1::1� 0 A
            2    T 0I
                      .A.
                   AA.I:::! LI
                               L
                              CI•

27
28



                                                                                                    4
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 16 of 20 Page ID #:56




 1                                             Exhibit B
 2
                             LEGAL NOTICE TO ALL EMPLOYEES
 3
 4           The Fair Labor Standards Act provides that all employees must be
 5 paid minimum wage for all hours worked. In addition, employees must be
       paid overtime, at a rate of time and one half their regular rate, for the
 7     hours they work over 40 in a workweek. All employees, whether they
 8     are paid hourly or on a piece rate basis are entitled to an overtime premium
 9     when they work over 40 hours.
10
11           To resolve a lawsuit brought by the Department of Labor, the United
12     States District Court entered an Order forbidding Jolie Clothing, Inc., a garment
13     manufacturer, from shipping goods sewn for its label on which employees were not paid
14     the minimum wage or overtime required by the Fair Labor Standards Act.
15
16           All employees who work in this establishment should report violations
17     of minimum wage and overtime to the U.S. Department of Labor, Wage and
18     Hour Division, at (213) 894-63 75. Your name will not be disclosed.
19
20
21
22
23
24
25
26
27
28



                                                                                           5
 Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 17 of 20 Page ID #:57




 1                                           Exhibit B
                                               (Spanish)
 2
 3                      NOTICIA LEGAL A TODOS LOS EMPLEADOS
 4
             La Ley de Norma Justas de Trabajo determina que se les debe pagar a todos los
 5
     empleados el sueldo minimo por todas las horas que ellos trabajen. A la vez, tambien
 6
     estipula que cada empleado que trabaje sobre tiempo, mas de 40 horas en una semana
 7
     laboral, se les debera pagar a tiempo y medio de lo que ganen por cada hora de sobre
8
     tiempo trabajada. Todos los empleados, independientemente de que se les pague por
9
     horao por pieza, tienen derecho a que se les pague prima sobre tiempo cuando trabajan
10
     mas de 40 horas en una semana laboral.
11
12
             Para resolver una demanda laboral iniciada por el Departamento Del Trabajo, la
13
     corte del Distrito de los Estados Unidos expidi6 una orden que prohibe a Jolie Clothing,
14
     Inc.,
15
     Inc., una fabrica de ropa, de enviar la producci6n de etiquetas a sus distribuidores si en
16
     la fabricaci6n de dichos productos no se les pago a los empleados el sueldo minimo o el
17
     sobre tiempo requerido por la Ley de Norma Justas de Trabajo.
18
19
             Si usted piensa que no se le pago de acuerdo a lo que la ley indica, por favor llama
20
     al Departamento del Trabajo de los Estados Unidos, Division de Horas y Salarios al
21
     (213) 894-6375. Su nombre se mantendra confidencial.
22
23
24
25
26
27
28



                                                                                                  6
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 18 of 20 Page ID #:58
Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 19 of 20 Page ID #:59
     Case 2:21-cv-04792-SVW-MAA Document 7 Filed 08/13/21 Page 20 of 20 Page ID #:60




 1                                               Exhibit D
 2
 3
             First Name      Last Name               From         To         Amount Due
 4           Inocente        Alvarado                9/6/2020   11/15/2020      $1,200.47
 5           Gloria          Arispe                 7/19/2020   11/15/2020      $6,304.13
             Maria           Celina                  9/6/2020   11/15/2020      $2,931.58
 6
             Carlos          Cuazitl                7/26/2020   11/15/2020      $1,079.02
 7           Alex            Fernandez              11/1/2020   11/15/2020        $736.19
 8           Zeferino        Garcia                 7/19/2020   11/15/2020      $5,748.55
             Francisco       Guzman                 9/20/2020   11/15/2020      $2,717.70
 9           fanacio         Hernandez              7/19/2020   11/15/2020      $3,502.33
10           Isaias          Leon                   11/8/2020   11/15/2020        $400.79
11           Rita            Leon                   7/26/2020   11/15/2020      $6,208.30
             Felix           Lopez                  7/19/2020   11/15/2020      $5,707.97
12           Elva            Pavan                  7/19/2020   11/15/2020      $6,024.14
13           Rosenda         Pavan                  7/19/2020   11/15/2020      $5,302.20
             Jorge           Quintarer Santana       9/6/2020   11/15/2020      $2,319.38
14
             Esther Azuani   Rodriguez Ayala        7/19/2020   11/15/2020      $2,043.91
15           Elsa            Ventura                7/19/2020   11/15/2020      $4,835.26
16           Martin          Victoria               8/30/2020   11/15/2020      $2,938.08
                                                                               $60,000.00
17
18
19
20
21
22
23
24
25
26
27
28

       CONSENT JUDGMENT

                                                                                            9
